240 P.3d 752 (2010)
237 Or. App. 645
Carmen FLORES, Petitioner,
v.
SAIF CORPORATION, Earl E. Brown & Sons, and Department of Consumer and Business Services, Respondents.
080165H; A141885.
Court of Appeals of Oregon.
Submitted September 15, 2010.
Decided October 6, 2010.
R. Adian Martin filed the brief for petitioner.
Julene M. Quinn filed the brief for respondents SAIF Corporation and Earl E. Brown & Sons.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Tiffany Keast, Assistant Attorney General, filed the brief for respondent Department of Consumer and Business Services.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and DUNCAN, Judge.
PER CURIAM.
Affirmed. Carreon v. Commerce & Industry Ins. Co., 233 Or.App. 440, 226 P.3d 73 (2010).